DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claims 1-10, the prior art of record does not teach a display panel, comprising: a backlight module; a light-control liquid crystal cell disposed on the backlight module; a collimating film layer disposed on the light-control liquid crystal cell, and configured to limit transmission of scattered light beams with large angle; and a display liquid crystal cell disposed on the collimating film layer; wherein the light-control liquid crystal cell comprises a light-control upper substrate, a light-control lower substrate, and a polymer dispersed liquid crystal layer disposed between the light-control upper substrate and the light-control lower substrate; and wherein the display liquid crystal cell comprises a display upper substrate, a display lower substrate, and a liquid crystal layer disposed between the display upper substrate and the display lower substrate.
The closest prior art of record is Zhang CN 10965068 which teachesa  display panel, comprising: a backlight module (fig. 2 8); a light-control liquid crystal cell (6) disposed on the backlight module; a; and a display liquid crystal cell disposed (5); wherein the light-control liquid crystal cell comprises a light-control upper substrate (31), a light-control lower substrate (4), and a polymer dispersed liquid crystal layer (6) disposed between the light-control upper substrate and the light-control lower substrate; and wherein the display liquid crystal cell comprises a display upper substrate (1), a display lower substrate (2), and a liquid crystal layer (5) disposed between the display upper substrate and the display lower substrate.

Histake US 2005/0206814 teaches a collimated backlight [0052] under a PDLC panel (4) and a display panel (3).  The position of the collimator would not render obvious positioning it between the PDLC cell and the display cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PHU VU/               Primary Examiner, Art Unit 2871